Citation Nr: 0707327	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  99-03 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture to the second metacarpal of the right hand, current 
evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 30 
percent for carpal tunnel syndrome with traumatic arthritis 
of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had active service from May 1969 to April 1971, 
with subsequent periods of active duty for training.

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In October 1998, the RO denied a claim for an increased 
evaluation for residuals of a fracture to the second 
metacarpal of the right hand, evaluated as 10 percent 
disabling.  In September 2000, the RO granted service 
connection for carpal tunnel syndrome (CTS) (with traumatic 
arthritis) of the right hand, evaluated as 10 percent 
disabling.  The veteran appealed the issue of entitlement to 
a higher initial evaluation.  In March 2005, the Board 
remanded the claims for additional development.  In February 
2006, the RO increased the veteran's evaluation for his CTS 
with traumatic arthritis of the right hand to 30 percent.  


FINDINGS OF FACT

1.  The veteran's residuals of a fracture to the second 
metacarpal of the right hand is productive of complaints of 
pain; but not ankylosis, or amputation.  

2.  The veteran's CTS with traumatic arthritis of the right 
hand is productive of complaints of pain, and weakened grip 
strength; but not severe incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture to the second metacarpal of the right 
hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 
(DC) 5153, (as in effect prior to August 26, 2002, and 
thereafter).

2.  The criteria for an initial rating in excess of 30 
percent for CTS with traumatic arthritis of the right hand 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8515 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating/Higher Initial Evaluation

The veteran asserts that he is entitled to an increased 
rating for his residuals of a fracture to the second 
metacarpal of the right hand, currently evaluated as 10 
percent disabling, and an initial rating in excess of 30 
percent for carpal tunnel syndrome with traumatic arthritis 
of the right hand.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

With regard to the claim for an initial evaluation in excess 
of 30 percent for carpal tunnel syndrome with traumatic 
arthritis of the right hand, the veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006).  


A.  Residuals, Fracture, Second Metacarpal, Right Hand

With regard to the history of the disability in issue, the 
veteran's service medical records include a report, dated in 
January 1970, which shows that the veteran reported injuring 
his hand at the gym.  An X-ray report for the right hand, 
dated in January 1970, notes an undisplaced fracture of the 
second metacarpal, with no other soft tissue or osseous 
structure abnormalities.  As for the post-service medical 
evidence, VA and non-VA reports show treatment for complaints 
of right hand pain in 1982, and from 1995 to the present, 
with no specific mention of right index finger pain.  See 
38 C.F.R. § 4.1 (2006).  

In August 1997, the veteran filed his claim for an increased 
rating.  In October 1998, the RO denied the claim.  The 
veteran has appealed.  

The RO has evaluated the veteran's service-connected 
residuals of a fracture to the second metacarpal of the right 
hand under 38 U.S.C.A. § 4.71a, Diagnostic Codes (DC) 5299-
5153.  See 38 C.F.R. § 4.27 (2006) (hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen; unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99").  This hyphenated 
diagnostic code may be read to indicate that an injury to the 
index finger is the service-connected disorder, and it is 
rated as if the residual condition is an amputation of the 
index finger under DC 5153.  

During the course of this appeal, VA revised Diagnostic Codes 
5216-5230, which pertain to ankylosis and limitation of 
motion of fingers.  See 67 Fed. Reg. 48784-48787 (July 26, 
2002).  The revisions became effective August 26, 2002.

The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  VAOPGCPREC 3-2000, 65 
Fed. Reg. 33,422 (2000).  In this case, the criteria at DC 
5313 were not affected by the new regulations; the criteria 
are unchanged.  

Under 38 C.F.R. § 4.71a, DC 5153 (as in effect prior to 
August 26, 2002, and thereafter), a 20 percent rating is 
warranted for index finger, amputation of, without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto.  

The relevant evidence of record includes VA progress notes, 
dated between 1996 and 2005.  See 38 C.F.R. § 3.400(o)(2) 
(2006).  This evidence includes a VA examination report, 
dated in October 1997, which shows that the veteran 
complained of right forearm, wrist, and hand pain that did 
not extend up into the index finger or any other finger.  
However, the report somewhat paradoxically notes that he 
complained of pain over the dorsal aspect of the second 
metacarpal that extended up towards the wrist and forearm.  
He denied paresthesias.  On examination, there was no 
tenderness of the second metacarpal, or any other metacarpal.  
The range of motion of the index finger was "incomplete."  
Flexion and extension strength was noted to be "greatly 
reduced to the point that so much weakness is difficult to 
apprehend."  The relevant diagnosis was old healed fracture 
of the second metacarpal with minimal deformity and non-
organic weakness.  

A report from Bill H. Berryhill, M.D., dated in May 1998, 
notes treatment for symptoms that included numbness over the 
index finger, and tenderness along the flexor tendons with 
intermittent swelling of the hand.  A nerve conduction study 
reportedly showed prolonged latencies of both the motor and 
sensory nerve.  

VA progress notes, dated in January 1999, primarily note 
complaints of right hand pain, but contain several notations 
of pain at the right second and third metacarpal joints.  
These reports show that the veteran's range of motion in his 
fingers was within normal limits.  X-rays from 1997 were 
noted to show a status post metacarpal fracture, old.  A VA 
progress note, dated in December 1999, indicates that finger 
extension was normal.  X-rays were noted to show a possible 
well-healed and remodeled index metacarpal fracture, with no 
shortening or realignment.  A VA progress note, dated in 
February 2000, indicates that the range of motion in the 
index finger was "OK."  

A VA "hand, thumb and fingers" examination report, dated in 
January 2003, shows that the veteran complained of pain at 
the right second and third metacarpal joints, and loss of 
grip strength in the right hand.  On examination, there was 
some swelling in the dorsum of the right hand in the region 
of the second metacarpal.  The veteran was able to oppose the 
tip of his thumb to approximate the other four fingers.  When 
gripping his hands, the tips of his fingers proximally came ? 
to 1/4 of an inch below the median transverse fold of the palm.  
The metatarsophalangeal joints had hyperextension from 0 to 
30 degrees, and flexion from 0 to 90 degrees.  X-rays were 
noted to show a healed fracture deformity, midshaft, of the 
second metacarpal, and minimal degenerative changes in the 
phalanges with normal MP (metacarpal phalangeal) and IP 
(interphalangeal) joint spaces.  The diagnosis was fracture 
of the second metacarpal in the right hand with residuals.  
Accompanying X-ray reports for the right wrist and hand were 
normal.  

A VA peripheral nerves examination report, dated in January 
2003, shows that the veteran complained of right hand pain 
with some numbness of the first three digits.  On 
examination, the metacarpophalangeal joints had 
hyperextension from 0 to 30 degrees, and flexion from 0 to 90 
degrees.  The proximal interphalangeal joints had extension 
to 0 degrees, and flexion to from 0 to 120 degrees.  The 
distal interphalangeal joints had extension to 0 degrees, and 
flexion from 0 to 80 degrees.  

A VA examination report, dated in December 2005, shows that 
the veteran complained of right hand pain, and specifically 
of right thumb swelling and pain.  On examination, there were 
no deformities, swelling or palpable tenderness.  The right 
hand distal IP joints had flexion to 0 degrees, and flexion 
to 80 degrees.  The PIP (proximal interphalangeal) joints had 
flexion to 0 degrees, and flexion to 110 degrees.  The MCP 
joints had hyperextension to from 0 to 25 degrees, and 
flexion from 0 to 85 degrees.  The relevant aspect of the 
diagnoses was fracture right second metacarpal with no 
residuals of the second metacarpal.

The Board finds that the claim must be denied.  The Board 
first notes that, overall, the medical evidence shows that 
the veteran complained primarily of right hand symptoms that 
are related to his service-connected carpal tunnel syndrome 
with traumatic arthritis of the right hand.  These symptoms 
are therefore relevant to his evaluation for that disorder, 
and are discussed in Part I.B.  The evidence does not show 
that the veteran has a right index finger amputation at any 
level, nor is his right index finger shown to be ankylosed.  
Accordingly, the criteria for a rating in excess of 10 
percent for the veteran's residuals of a fracture to the 
second metacarpal of the right hand under DC 5153 are not 
shown to have not been met, and the claim must be denied.  

As a final matter, the Board notes that its analysis must 
normally determine whether there is a possibility of a higher 
evaluation under another diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the maximum 
rating allowed for limitation of motion of the index finger 
is 10 percent under 38 C.F.R. § 4.71a, DC 5229 (2006).  
Service connection is not in effect for any other right 
finger disabilities, and there is no other diagnostic code 
which provides for a rating in excess of 10 percent solely 
for an index finger disorder.  See 38 C.F.R. § 4.71a DC 5225 
(2001) and (2006).  

B.  Carpal Tunnel Syndrome with Traumatic Arthritis, Right 
Hand

With regard to the history of the disability in issue, the 
medical evidence shows that the veteran received treatment 
for right hand pain in 1982, and from 1995 to the present.  
VA reports, dated in 1995, contain notations of right hand 
traumatic arthritis.  A VA examination report, dated in 
October 1997, noted degenerative changes of the right radio-
ulnar joint.  A May 1998 report from a private physician 
notes possible carpal tunnel syndrome with tensynovitis and 
swelling around the flexor tendons, and significant 
prolongation of latencies of both the motor and sensory 
nerve.  Several surgical techniques were discussed.  Reports 
dated between January and September of 1999 show treatment 
for complaints of right hand pain, recommendations of 
physical therapy to increase right hand grip strength, and 
that the veteran underwent carpal tunnel release in September 
1999.  See 38 C.F.R. § 4.1.  

In a rating decision, dated in September 2000, the RO granted 
service connection for carpal tunnel syndrome with traumatic 
arthritis of the right hand, as secondary to the veteran's 
service-connected right index finger disability.  See 
38 C.F.R. § 3.310 (2006).  The RO evaluated this disability 
as 10 percent disabling, with an effective date of May 5, 
2000.  The veteran appealed the issues of entitlement to a 
higher initial evaluation, and an earlier effective date for 
service connection.  In December 2003, the RO assigned an 
effective date for service connection of July 22, 1999, a 
temporary total rating (i.e., 100 percent rating) based on 
hospitalization, see 38 C.F.R. § 4.29 (2006), from July 22, 
1999 to September 30, 1999, and a 10 percent rating as of 
October 1, 1999.  In February 2006, the RO assigned an 
evaluation of 30 percent, with an effective date of October 
1, 1999 for the 30 percent rating.  

The RO has evaluated the veteran's carpal tunnel syndrome 
with traumatic arthritis of the right hand under 38 C.F.R. § 
4.124a, Diagnostic Code (DC) 8515 (paralysis of the median 
nerve).  

The criteria for evaluating the severity or impairment of the 
median nerve is set forth under Diagnostic Codes 8515, 8615, 
and 8715.  Under DC 8515, a 30 percent rating is warranted 
for moderate incomplete paralysis of the median nerve in the 
major extremity.  A 50 percent rating requires severe 
incomplete paralysis of the median nerve in the major 
extremity.  38 C.F.R. § 4.124a, DC 8515.  Diagnostic Codes 
8615 and 8715 address the criteria for evaluating neuritis 
and neuralgia of the median nerve, respectively.  The 
criteria are consistent with the criteria for evaluating 
degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, 
DCs 8515, 8615, 8715 (2006).

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2006).  
It is noted that the veteran is right-handed.  See January 
2003 VA examination report.  

Given the foregoing, the relevant time period is from October 
1, 1999 to the present, and the issue is whether the criteria 
for an initial rating in excess of 30 percent have been met.  
The medical evidence consists of VA and non-VA reports, dated 
between October 1, 1999 to the present.  This evidence 
includes VA progress notes, and reports from Dr. Eisma, dated 
between October 1999 and January 2003, which show multiple 
complaints of right hand pain, and decreased right grip 
strength.  A December 1999 report notes 5/5 muscle strength, 
a normal neurosensory examination, a normal range of motion 
in the wrists, no muscle wasting, a stable distal radial 
ulnar joint, and a notation that X-rays revealed minimal 
distal radial ulnar joint osteophytosis.  

A VA "hand, thumb and fingers" examination report, dated in 
January 2003, shows that the veteran complained of right hand 
pain flare-ups once per week, consisting of sharp pain 
localized at the second and third metacarpals.  He further 
complained of difficulty performing some daily tasks, such as 
opening a jar, and loss of grip strength.  On examination, 
there was some right hand swelling on the dorsum of the right 
hand in the region of the second metacarpal.  The right hand 
had a mild decrease in grasping, pushing, pulling, and 
twisting.  Grip strength was noticeably decreased on the 
right compared to the left.  The right hand had extension and 
flexion from 0 to 70 degrees.  Right radial deviation was 
from 0 to 18 degrees, and ulnar deviation was from 0 to 55 
degrees.  Pain was noted to cause a mild limitation of motion 
in the right hand "at best."  X-rays from February 2002 
were noted to show that the right wrist had normal joint 
spaces, and to be negative.  

A VA peripheral nerves examination report, dated in January 
2003, shows that the veteran complained of right hand pain 
with shooing pain through the forearm and wrist, and some 
numbness of the first three digits.  On examination, his 
numbness was noted not to interfere with his daily activity.  
The median nerve was noted to have a mild decrease in 
sensation, with a negative Phalen and Tinel test.  There was 
no wasting or atrophy.  There was a ganglion cyst at the base 
of the right thumb.  Right hand extension was from 0 to 70 
degrees, and right radial deviation was from 0 to 18 degrees.  
Ulnar deviation was from 0 to 55 degrees.  There was pain on 
flexion of the right wrist beginning at 70 degrees, and 
discomfort on radial deviation at 18 degrees.  The diagnoses 
were neuropathic pain of the right hand, and ganglion at the 
base of the right thumb.    

A VA EMG/NCV (electromyography/nerve conduction velocity) 
report, dated in January 2003, states that the right upper 
limb median and ulnar nerves had normal conduction 
parameters.  The impression was "normal study.  No CTS or 
peripheral neuropathy is detectable."  

VA progress notes, dated between February 2003 and December 
2005, include a January 2003 report which notes complaints of 
right hand and wrist pain.  On examination, there was a mass 
consistent with a ganglion at the volar aspect of the right 
wrist.  A Tinel test was negative at the wrist, and there was 
intact sensation in all five digits to two-point 
discrimination without 4 mm.  Grip strength on the right was 
38, 30, and 28, as compared to 40, 40, and 40 on the left.  
The report notes that a February 2001 EMG test did not 
demonstrate carpal tunnel syndrome, and that there was no 
ulnar entrapment, and no peripheral neuropathy.  The report 
indicates that the veteran's ganglion was aspirated.  A June 
2004 report states that the veteran's right wrist ganglion 
was about the size of a marble, and that it should not be 
operated on, as it would not resolve the veteran's hand pain.  

A VA examination report, dated in December 2005, shows that 
the veteran complained of right hand pain, and a weak grip, 
numbness of the first three digits, and some right thumb 
numbness.  He denied any current numbness of the hand, wrist 
or forearm.  He complained he could not open a pop bottle, 
and of difficulties holding a coffee cup.  The report 
indicates that he had no trouble writing, and that there was 
no additional limitation following repetitive use or 
additional limitation during flare-up.  On examination, he 
used no assistive devices on the hand or wrist.  There was a 
very thin scar on the proximal mid-palmar area that was well-
healed with good texture and good adherence, and no keloid 
formation, elevation, depression, ulceration or secondary 
limitation of motion.  The right hand had no deformities, 
swelling, or palpable tenderness.  Right hand extension and 
flexion were from 0 to 70 degrees, and right radial deviation 
was from 0 to 20 degrees.  Ulnar deviation was from 0 to 45 
degrees.  Palmar flexion was from 0 to 70 degrees.  Active 
range of motion in the wrist, hand and forearm showed no 
weakness, fatigue or incoordination.  Forearm pronation and 
supination was from 0 to 75 degrees without pain.  The 
relevant diagnosis was carpal tunnel syndrome release 1998 
with no residuals; osteophyte present at articulation of 
ulna.  An accompanying X-ray report for the right wrist notes 
a minor osteophyte formation at the ulna articulation with 
the radius, and a normal radiocarpal joint.  An accompanying 
X-ray report for the right hand notes that the hand appeared 
normal without evidence of arthritis or other abnormality, 
and minor DJD (degenerative joint disease) of the radioulnar 
joint.  

After a review of the evidence, the Board finds that the 
veteran's condition does not manifest severe incomplete 
paralysis such that a higher evaluation is warranted for the 
right hand under DC 8515.  While he does have some decreased 
grip strength, the EMG evidence does not show either carpal 
tunnel syndrome, or peripheral neuropathy, and the findings 
as to strength, motion, and sensation are insufficient to 
show that the veteran's disability is productive of severe 
incomplete paralysis of the median nerve.  In fact, given the 
lack of such findings as muscle atrophy, sensory impairment, 
or objective evidence of carpal tunnel syndrome following the 
veteran's 1999 operation, the RO evaluation appears to have 
been quite generous.  See e.g., December 2005 VA examination 
report (containing a diagnosis noting diagnosis was carpal 
tunnel syndrome release 1998 with no residuals) (emphasis 
added).  Based on the foregoing, the Board finds that 
overall, the evidence does not show that the veteran's carpal 
tunnel syndrome with traumatic arthritis of the right hand is 
manifested by symptomatology that more nearly approximates 
the criteria for an evaluation of 50 percent under DC 8515, 
and that the preponderance of the evidence is against a 
higher initial evaluation.  

The Board also concludes that the evidence does not 
demonstrate that the veteran's condition is manifested by 
severe incomplete neuritis, or neuralgia, such that a higher 
initial evaluation is warranted under DC's 8615 or 8715.  
Specifically, given the aforementioned medical evidence, to 
include the findings (or lack thereof) as to muscle atrophy, 
strength, sensation, and limitation of range of motion, the 
Board finds that it is not shown that the veteran's carpal 
tunnel syndrome with traumatic arthritis of the right hand is 
manifested by severe incomplete neuritis, or neuralgia of the 
median nerve, as contemplated by these diagnostic codes.  
Accordingly, the criteria for an initial evaluation in excess 
of 30 percent have not been met under DCs 8615 or DC 8715.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an initial evaluation in excess of 30 percent for carpal 
tunnel syndrome with traumatic arthritis of the right hand.  

In reaching this decision, the Board has considered whether 
an initial evaluation in excess of 30 percent is warranted 
under any other diagnostic code.  Schafrath.  However, the 
aforementioned medical evidence includes measured ranges of 
motion in the right wrist, such that ankylosis of the right 
wrist is not shown, and therefore a rating in excess of 30 
percent is not warranted under 38 C.F.R. § 4.71a, DC 5214 
(2006).  Nor is there evidence of a limitation of flexion to 
55 degrees, or extension of the forearm limited to 100 
degrees, such that a rating in excess of 30 percent is 
warranted under 38 C.F.R. § 4.71a, DCs 5206 or 5207 (2006).  
Finally, there is no evidence of impairment of the right hand 
resulting in loss of bone with the hand fixed in supination 
or hyperrponation, such that a rating in excess of 30 percent 
is warranted under 38 C.F.R. § 4.71a, DC 5213 (2006).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied. 

C.  Conclusion

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In April 2003 and March 2005, the RO sent the veteran notice 
letters (hereinafter "VCAA notification letters") that 
informed him of the type of information and evidence 
necessary to support his claims.  The RO's letters informed 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA and 
contained a specific request for the veteran to provide 
additional evidence in support of his claims.  He was asked 
to identify all relevant evidence that he desired VA to 
attempt to obtain.  

The RO's 1998 and 2000 decisions were both decided prior to 
the enactment of the VCAA.  In such cases, there is no error 
in not providing notice specifically complying with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial AOJ adjudication had already occurred.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice. 

The April 2003 and March 2005 letters were provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the letters 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In addition, after the  letters 
were sent, the case was readjudicated and in February 2006, a 
Supplemental Statement of the Case was provided to the 
appellant.  In summary, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

With regard to the increased rating claim, since the claim is 
denied, as discussed above, no effective date will be 
assigned; and any defect with respect to the content of the 
notice requirement was non-prejudicial.  Therefore, VA's duty 
to notify the appellant has been satisfied.

With regard to the initial evaluation claim, the Court, in 
Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in September 2000, a disability rating was 
assigned, and an effective date was established (the RO 
subsequently increased the veteran's disability rating, and 
granted his claim for an earlier effective date).  Therefore 
the veteran's claim was substantiated as of September 2000.  
Any error in failing to provide §5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.  See Id. (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  VA satisfied these duties by 
issuance of complying rating decision in September 2000, the 
June 2002 statement of the case, and the November 2003 and 
February 2006 supplemental statements of the case.  In 
November 2004, the veteran was afforded the opportunity for a 
hearing, however, he failed to report for his hearing.  
Further, the record also shows that the veteran has actual 
knowledge of the evidence necessary to substantiate a claim 
for a higher initial rating, based upon his arguments those 
presented by his representative.  Finally, as discussed 
above, the claim has been denied, and no effective date will 
be assigned.  Any defect with respect to the content of the 
notice requirement was non-prejudicial.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records.  The veteran 
has been afforded VA examinations for the disabilities in 
issue.  The Board concludes, therefore, that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).   

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

A rating in excess of 10 percent for residuals of a fracture 
to the second metacarpal of the right hand is denied.

An initial rating in excess of 30 percent for carpal tunnel 
syndrome with traumatic arthritis of the right hand is 
denied.  

____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


